ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please replace claim 29 (filed on 2/3/2021) with the following:
29.	(Currently Amended)	A method of estimating an angle of arrival of a radar signal reflected on a human target, the method comprising: 	transmitting a radar signal towards the human target using a millimeter-wave radar, the transmitted radar signal comprising a sequence of pulses; 	receiving a reflected radar signal with first and second antennas of the millimeter-wave radar; 	determining a range of the human target based on the reflected radar signal; 	determining a Doppler velocity of the human target based on the reflected radar signal and the determined range of the human target; 	generating first and second compensated range-Doppler maps based on the reflected radar signal, the determined range of the human target, and the determined Doppler velocity; 	identifying an index of the first compensated range-Doppler map corresponding to an identified target; 	estimating a phase difference based on the first and second compensated range-Doppler maps and the identified index;  	estimating the angle of arrival based on the phase difference; 	estimating an initial second angle of arrival;the predicted second angle of arrival
Response to Arguments
Applicant's arguments, filed on 2/3/2021, in pages 10-12, with respect to amended Claims 1, 28 and 29 have been fully considered.  
An interview was held with the Applicant’s representative on 5/3/2021 to discussed 112(b) clarification issue with amended claim 29 and discussed proposed amendment. 
Amendment to Claims 1 and 28 overcomes 103 rejections for claims 2-28. 
Amendment to Claim 29 and Examiner’s amendment overcomes 103 rejections for claim 29.
Addition of new claims 30-31 has been acknowledged.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
 “ generating a second range-Doppler map based on the second range spectrum; determining or estimating a Doppler velocity based on the first range-Doppler map or the second range-Doppler map using a Fourier transform in slow time; macro-compensating the first range-Doppler map and the second range-Doppler map by selecting a peak in the first range-Doppler map or the second range-Doppler map based on the determined or estimated Doppler velocity; identifying an index of the first macro-compensated range-Doppler map corresponding to an identified target; estimating a phase difference based on the first and second macro-compensated range- Doppler maps and the identified index; and estimating the angle of arrival based on the phase difference”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-27 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-15 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 28, none of the prior art of record either taken alone or in combination discloses the claimed “generate a second range-Doppler map based on the second range spectrum; INF 2018 P 51367 USPage 6 of 13determine or estimate a Doppler velocity based on the first range-Doppler map or the second range-Doppler map using a Fourier transform in slow time; compensate the first range-Doppler map and the second range-Doppler map by selecting a peak in the first range-Doppler map or the second range-Doppler map based on the determined or estimated Doppler velocity; identify an index of the compensated first range-Doppler map corresponding to an identified target; estimate a phase difference based on the compensated first and second range-Doppler maps and the identified index; and estimate an angle of arrival of the reflected radar signal based on the phase difference”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 31 depends ultimately from allowable, independent claim 28, so dependent claim 31 is allowable for, at least, the reasons for which independent claim 28 is allowable. 
As for independent claim 29, none of the prior art of record either taken alone or in combination discloses the claimed “identifying an index of the first compensated range-Doppler map corresponding to an identified target; estimating a phase difference based on the first and second compensated range-Doppler maps and the identified index; estimating the angle of arrival based on the phase difference; estimating an initial second angle of arrival; comparing the angle of arrival with the initial second angle of arrival to generate a first difference; and when a magnitude of the first difference is higher than an angle threshold, predicting a second angle of arrival based on the angle of arrival and generating a second angle of arrival based on the predicted second angle of arrival”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 30 depends ultimately from allowable, independent claim 29, so dependent claim 30 is allowable for, at least, the reasons for which independent claim 29 is allowable. 
The closest prior art is found to be:

Miller et al. (US 2016/0349363 A1) which discloses radar imaging system and related techniques.
Van Der Merwe (US 2013/0194128 A1) which discloses floodlight radar system for detecting and locating moving targets in three dimensions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648